Exhibit 10.1

 

LICENSE & DISTRIBUTION AGREEMENT

 

This LICENSE & DISTRIBUTION AGREEMENT (this “Agreement”) is made and entered
into as of the 16th day of September, 2004, by and among E MED FUTURE, INC., a
corporation organized and existing under the laws of the State of Nevada, United
States of America (“Licensor”) and ITDEVELOPMENT SOLUTIONS, INC. a corporation
organized and existing under the laws of the state of Florida (“Licensee”).

 

WHEREAS, Licensor is engaged in the development, manufacture and licensing of
medical equipment destruction and waste disposal devices, including a
proprietary technology to manufacture a portable medical device that incinerates
aluminum, stainless steel, and other metallic hypodermic needles (hereinafter
“licensor technology”), has applied for patents, has developed know-how in
connection therewith, has registered the trademark “NeedleZap®” for the medical
device in the United States of America (hereinafter “United States”) and other
countries (hereinafter “licensor trademark rights”), and is seeking a licensee
to utilize licensor technology outside of the United States (the “product”).

 

WHEREAS, Licensor has the right to grant the license rights described herein
under Licensor Technology, including the Applications for Letters Patent as
listed in Schedules A and B, attached hereto and made a part of this Agreement,
and as amended and updated from time to time (hereinafter “licensor patent
rights”), and the right to grant the license rights to use licensor trademark
rights, listed in Exhibit “A”, attached hereto and made a part of this
Agreement, and as amended and updated from time to time; and

 

WHEREAS, Licensee is in the business of manufacturing and selling various types
of consumer products and equipment and desires to obtain a license and right to
manufacture the Product for Licensor for worldwide distribution and to
distribute and sell the Product in Pakistan and the United Arabs Emirates
(“Licensed Territories”); and

 

WHEREAS, Licensor has granted access to certain Licensor Technology, patent and
license information, trade secrets, and other materials to evaluate its Product
under a Non Disclosure Agreement; and

 

WHEREAS, Licensor desires to grant an exclusive license and right to permit
Licensee to manufacture or to contract to have manufactured Licensed Products in
the Licensed Territories according to Licensor Technology under Licensor Patent
Rights, to grant licensee the exclusive right to distribute and to sell Licensed
Products in the Licensed Territories, and to grant an exclusive license and
right to use Licensor Trademark Rights in connection with the distribution and
sale of Licensed Products in the Licensed Territories.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the terms, covenants and conditions
contained herein, the parties hereto mutually agree as follows:

 

  1) Grant to Manufacture and Distribution Rights.

 

  (a) Licensor hereby grants to Licensee, and Licensee hereby accepts, for the
term of and under the provisions of this Agreement the right and license (i.) to
use Licensor Technology under Licensor Patent Rights in order to manufacture or
to contract to manufacture the Product and (ii.) to distribute and sell the
Product in the Licensed Territories. Licensee may contract with sublicensees and
agents to distribute and sell the Product within the Licensed Territories. Each
sublicensee or agent shall be identified in writing to Licensor by Licensee.
Licensee agrees that it will not distribute, manufacture, sell or market either
directly or indirectly the Product outside of the Licensed Territories.

 

  (b) The license granted hereby may not be transferred or sublicensed by
Licensee, except to the extent permit herein, but shall extend to any
wholly-owned subsidiaries and divisions of Licensee. Licensee shall be
responsible for the compliance by each such subsidiary and division, sublicense
and agent with the terms and provisions of this Agreement, and agrees to report
and pay royalties to Licensor in accordance with Section 3 hereof with respect
to production of the Product by each such subsidiary or division, sublicense and
agent. Any such affiliate shall agree in advance in writing to be bound by all
the terms of this Agreement, and Licensee shall agree to guarantee the
obligations of such assignee hereunder.

 

  (c) The license granted hereby conveys no right to Licensee to use or register
any trademark or trade name of Licensor, or to use the name of Licensor or any
trademark or trade name in any manner whatsoever in connection with the sale of
the Product hereunder. Nothing in this Agreement shall be construed as
conveying, expressly or by implication, any right under any of Licensor’s
know-how except in connection with the manufacture and sale of the Product
hereunder.

 

  (i.) In the event that the NeedleZapTM trademark cannot be utilized in the
Licensed Territories for legal, cultural, or other reasons, and Licensee
determines to create a brand for the distribution and sale of the Product, all
such brands shall be the property of Licensor; Licensee shall notify Licensor of
its inability to utilize existing brand and request Licensor’s approval to
utilize an alternate brand. Licensee must include with the request (a) a
proposed budget for development and utilization of the brand and (b) copies of
the proposed brand design. Licensor shall have the final decision on all brand
changes to existing branding and labeling, which must remain in compliance with
US laws and the protection of Licensor’s patent and intellectual property
rights. In the event of termination of this Agreement not for cause by Licensor,
Licensor agrees to reimburse Licensee for the exact cost paid to develop this
new “brand” name as previously approved by Licensor.

 

2



--------------------------------------------------------------------------------

  (ii.) Licensee shall make application and/or register with local governmental
authorities all marks or branding of the Product. Any registration of the mark
or brand shall be made in the name of Licensor.

 

  (d) Licensee shall not have the Product manufactured for it by any third party
without the prior written consent of Licensor.

 

  (e) Upon the termination of this license for any reason, Licensee shall return
the Technology, including but not limited to all plans, manuals, FDA
documentation and procedures, writings, and/or other materials provided to
Licensee by Licensor at any time, and any and all copies thereof, to Licensor.

 

  (f) Licensee shall be the sole manufacturer of product set forth in the
attachment in Pakistan and the U.A.E. Should Licensee desire to purchase FDA
product for sale in Pakistan & the U.A.E. prior to obtaining FDA approval,
Licensee may do so in accordance with Licensor’s international marketing
agreement with Transglobal Medical.

 

  (g) Licensee shall establish a program of quality control to assure Licensor
that all Products manufactured utilizing the Licensor Technology for Products
will perform in a reasonably satisfactory manner as a medical device meeting the
regulatory standards of the U.S. Food and Drug Administration (FDA) and
Licensor’s quality control protocols, copies of which have been provided
Licensee. Licensor will assist Licensee in obtaining approval for units
manufactured in Pakistan under the FDA.

 

  2. Licensed Territory. The license to manufacture and sell the Product granted
hereby shall be exclusive as to sales for delivery within Pakistan and the
United Arab Emirates (U.A.E.). Licensee may from time to time request the right
to sell the Product in other areas. If Licensor has not at the time granted to
anyone else the right to sell the Product in such other areas, Licensor will
grant to Licensee the non exclusive right to manufacture and sell the Product in
such other areas on terms to be negotiated at that time, provided that such
right shall exist only until such time as Licensor grants to Licensee or someone
else an exclusive right to sell in any such area.

 

  3. Royalties.

 

  (a) In consideration of the rights and licenses granted herein to Licensor
Technology to be provided to Licensee by Licensor under this Agreement, and in
lieu of a sales quota until the 2006 calendar year, Licensee shall provide

 

3



--------------------------------------------------------------------------------

10,000 NeedleZap Units without cost to Licensor together with the sum of Ninety
Thousand dollars ($90,000), in addition to periodic royalties as hereinafter
provided, payable by Licensee to Licensor as follows:

 

  (i.) Thirty thousand dollars (U.S. $30,000) within one (1) week after
execution of the Memorandum, nonrefundable, such payment to be in consideration
of Licensor’s agreement herein to grant exclusive territories to Licensee
without a minimum order guarantee for the remainder of 2004 and 2005;

 

  (ii.) Thirty thousand dollars (U.S. $30,000) within four (4) weeks of
execution of the Agreement, nonrefundable, and

 

  (iii.) Thirty thousand dollars (U.S. $30,000) within eight (8) weeks of
execution of the Agreement, nonrefundable.

 

  (b) In further consideration of the license and rights granted and in addition
to the fixed payments provided for in Section 3(a) above, Licensee shall pay to
Licensor periodic royalties at the rate of fifteen dollars (U.S. $15.00) for
each unit of the Product sold by Licensee within Pakistan and the UAE. Such
periodic royalties shall be paid by Licensee to Licensor within thirty (30) days
following the end of each fiscal quarter of this Agreement, beginning with the
end of the third full month following the execution of this Agreement.

 

  (c) Beginning in calendar year 2006, Licensee’s Sales Quota shall be set at
50% of their 2005 calendar year total unit sales in Pakistan and the UAE (each
country separately) or a minimum of 10,000 units in Pakistan and in U.A.E.
combined, whichever is greater. The SALES QUOTA for the Licensed Territories
shall increase by five percent (5%) after the 2006 sales year and shall increase
by five percent (5%) on the anniversary date of subsequent years thereafter
during the time the Agreement is in effect for the countries. Failure to meet
the annual Sales Quota in either country, allows Licensor the right to terminate
all exclusive sales rights within that country.

 

  (d) Licensee will furnish to Licensor within thirty (30) days following the
end of each such quarter a written statement certified by the Chief Financial
Officer of Licensee showing the number of units of the Product sold by Licensee
during such quarter, and the amount of periodic royalties due for the
corresponding period, together with payment of the royalties due.

 

  (e) Licensee will at all times during the term of this Agreement keep accurate
books of account and other records reflecting all sales of the Product, and will
carefully prepare and maintain such books and records for at least two (2) years
following the termination of this Agreement. Licensee hereby grants to Licensor
or its duly accredited representative the right to inspect and copy such books
and records for the purpose of ascertaining or confirming the accuracy of
statements rendered hereunder, such inspection and copying costs to be at the
expense of Licensor.

 

4



--------------------------------------------------------------------------------

  (f) All payments provided for in this Agreement shall be made to Licensor in
United States currency. Said payments are to be made by wire as directed by
Licensor under separate instruction. All payments shall be net to Licensor,
without deduction for taxes, assessments, or other charges which may be imposed
on Licensor by the Government of Pakistan, the U.A.E., or any other entity or
any political subdivision thereof with respect to any amounts payable to
Licensor pursuant to this Agreement, and without deduction for banking or wire
transfer fees. Such taxes, assessments or other charges, and fees shall be paid
by Licensee.

 

  4. Manufacturing for non-Licensed Territories and Licensor Use. Licensee
agrees that it will sell to Licensor for Licensor’s purposes the products listed
in the attachments and manufactured in Licensed Territories, at Licensees’ MLO
(Material, Labor, Overhead) Manufacturing Cost per unit plus 20% MLO cost.

 

  a) The initial per unit cost shall including one AC or DC charger as specified
by Licensor from time to time, and packaged for shipment at $10.75 per unit.
Said pricing will be maintained for the first 100,000 units of production, not
including the units supplied as part of the license, or through December 31,
2005 (whichever comes first). This per unit price is subject to minimum quantity
orders of 10,000 units, with approved Financing.

 

  b) Licensor shall pay for any shipping, crating, handling, insurance,
transportation, customs duties, taxes and other customary charges. The Licensee
shall assist Licensor in obtaining any export compliance approvals necessary
under Pakistani export laws and designated country of delivery import laws, the
cost of which shall be borne by Licensor.

 

Nature of Manufacturing Relationship.

 

  (a) Nothing contained herein to the contrary shall prohibit Licensor from
continuing to purchase products from its existing manufacturing relationships,
manufacturing the products listed in the attachment in its own facilities, or
through contractual manufacturers other than Licensee; however, Licensor
warrants that it has no intent to license another non-United States, non- FDA
approved manufacturing facility other than Licensee, so long as Licensee can
meet quantity, quality, and competitive pricing suitable to Licensor. Licensor
and Licensee acknowledge and agree that an agreement between Licensor and
Providers International pre-exists this Agreement and permits Provider’s
International to manufacture or cause to be manufacture the products listed in
the attachments in China for sales in China and Australia by Providers
International and their distributors.

 

5



--------------------------------------------------------------------------------

  (b) Licensee acknowledges that Licensor is in the business of selling its
products and Licensor must have the opportunity to have manufactured products at
quantity, quality, and pricing levels commercially acceptable in various
marketplaces around the globe. With this requirement as a condition, Licensor
grants unto Licensee an exclusive license to manufacture Licensor’s non-US
requirements for non-FDA approved products listed in the attachments.

 

  i. Licensee agrees that in the event Licensor notifies Licensee of a potential
market, country, or distribution source that desires to purchase Licensor’s
products, but that market, country, or distribution has quantity, quality, or
pricing or non-commercial concerns with the products manufactured by Licensee,
that Licensee will work with Licensor to structure an acceptable solution. If no
solution can be reached, Licensor shall be permitted to explore and utilize
alternative manufacturing opportunities.

 

  ii. Licensor agrees to assist Licensee in obtaining FDA approval for product
through its Pakistan manufacturing facility. Should Licensee obtain FDA
approval, Licensor agrees to purchase FDA approved products listed on the
attachments from Licensee where commercially viable and available.

 

  5. Warranty.

 

  a) Product Warranties, if any, are provided by Licensee for Products it
produces. Licensor makes no warranties whatsoever.

 

  b) IN NO EVENT SHALL LICENSOR BE LIABLE FOR ANY CONSEQUENTIAL DAMAGES OR
DAMAGES OF ANY KIND OR NATURE ALLEGED TO HAVE RESULTED FROM ANY BREACH OF
WARRANTY. LICENSOR DOES NOT WARRANT THE MERCHANTABILITY OF THE PRODUCTS OR THEIR
FITNESS FOR ANY PARTICULAR PURPOSE. LICENSOR MAKES NO WARRANTY, EXPRESS OR
IMPLIED, OTHER THAN THOSE SPECIFICALLY SET FORTH HEREIN.

 

  c) Licensee shall provide for Products sold to Licensor or outside Licensed
territories at the request of Licensor or its representatives a one year limited
warranty consisting of the following:

 

One-Year Limited Warranty

 

Licensee warrants this device to be free from defects in material and
workmanship existing at the time of manufacture and appearing within one (1)
year from the original date of purchase.

 

6



--------------------------------------------------------------------------------

If such a defect appears during the warranty period, we will (at our sole
option) repair or replace the defective unit with no charge for service or
parts, provided that the unit is delivered at the customer’s expense to the
manufacturer.

 

This warranty extends only to the original consumer purchaser and does not cover
damage or claims resulting from misuse, failure to follow instructions in use,
failure to replace the clean-out plug as directed, neglect, improper
maintenance, use on a current or voltage other than specified for the device, or
unauthorized service during the warranty period.

 

THIS WARRANTY SHALL BE EXCLUSIVE AND SHALL BE IN LIEU OF ANY OTHER EXPRESS
WARRANTY, WRITTEN OR ORAL, INCLUDING BUT NOT LIMITED TO ANY EXPRESS WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. THE DURATION OF ANY IMPLIED
WARRANTIES OF MERCHANTABILTY OR FITNESS FOR A PARTICULAR PURPOSE IS EXPRESSLY
LIMITED TO THE PERIOD OF THIS LIMITED WARRANTY.

 

THE CUSTOMER’S EXCLUSIVE REMEDY FOR BREACH OF THIS WARRANTY OR ANY IMPLIED
WARRANTY OR ANY OTHER OBLIGATION ARISING BY OPERATION OF LAW OR OTHERWISE SHALL
BE LIMITED AS SPECIFIED HEREIN TO REPAIR OR REPLACEMENT, AT OUR SOLE OPTION. IN
ANY EVENT, LICENSEE EXPRESSLY DISCLAIMS ALL REPONSIBILITY FOR SPECIAL,
CONSEQUENTIAL, OR INCIDENTAL DAMAGES CAUSED BY THE USE OF THE DEVICE. Some
jurisdictions may not allow this exclusion or limitation of incidental or
consequential damages, so the foregoing disclaimer may not apply to you.

 

If you have a claim under this warranty, please call the toll free number listed
below. ALL RETURNS MUST BE ASSIGNED AN RMA NUMBER PRIOR TO RETURN.

 

NUMBER TO BE ASSIGNED

 

  d) Defective Returns.

 

  i. Licensor may return to Licensee for replacement or credit any Products
(other than Configured Products) found to be defective within ninety (90) days
of purchase or any Configured Products which are found to be defective within
thirty (30) days of purchase. Licensor must obtain Licensee’s approval prior to
returning the Products. Licensee reserves the right to require Licensor to
return defective Products directly to the Products’ manufacturer for replacement
according to the manufacturer’s defective Products return policy.

 

  ii. Licensee shall not be obligated to repair or replace Products rendered
defective, in whole or in part, by causes external to the Products, such as, but
not limited to catastrophe, power failure or transients, overvoltage on
recharging, environment extremes, improper use, maintenance and application of
the Products or use of unauthorized parts.

 

7



--------------------------------------------------------------------------------

  5. Term.

 

The initial term of this Agreement, and the duration of the license granted
hereby, shall be for two (2) years from the date of this Agreement. This
Agreement shall be subject to renewal on terms to be agreed upon by the parties.
Either party intending to seek renewal of this Agreement shall give notice
thereof to the other party at least sixty (60) days prior to the expiration
hereof.

 

  6. Additional Licensee Responsibilities.

 

  (a) Licensee agrees to actively develop the market and to promote the sale of
the product in Pakistan and the U.A E., including marketing, distribution,
training and service of the Product.

 

  (b) Licensee will maintain a marketing, sales and service organization
properly trained to market the Product and to insure proper training and
servicing thereof.

 

  (c) Licensee will provide to Licensor on at least a quarterly basis
information and analysis of marketing and sales of the Product in Pakistan and
the U.A.E. and professional support for future development and sales of the
Product in those Territories.

 

  (d) Licensee will be solely responsible for providing warranty as required by
applicable law within the Licensed Territories, service and support for the
Products. Licensor shall have no Product warranty, service or support
responsibilities.

 

  (e) If required under national or other applicable law within the Territory,
Licensee agrees, at its sole cost and expense, to execute, endorse, file or
register this Agreement or perform any other legal, regulatory and/or government
administrative requirements as are reasonably necessary to comply with such
applicable law in order for Licensee to be authorized or permitted to
manufacture, to distribute and to sell the Products in the country. Licensor
hereby agrees to provide any documentation, signatures, or any other information
to help Licensee comply. To the extent that any governmental or regulatory
agency requires the payment of any tax, registration, or incidental user fee,
Licensee agrees that the cost of same shall be borne entirely by it, and
Licensee shall save and hold harmless the Licensor therefrom.

 

  (f) Licensee agrees to provide Licensor with complete and real-time sales and
marketing data, including customer names and addresses, Product needs analysis
and purchase details, Product pricing (retail, wholesale, and actual) to the
market in general as well as actual purchases, together with any other

 

8



--------------------------------------------------------------------------------

customer relation management (“CRM”) that may be required from time to time by
Licensor. Licensor currently intends to develop and is developing a web based
NeedleZap site that contains a back office component in which all core business
processes (especially all processes that require a dynamic and interactive flow
of information) are put online to improve service, cut costs, and sell products.
Licensee agrees that it will utilize or integrate its existing systems with
Licensor to provide full e- commerce and CRM functionality as required by
Licensor.

 

  7. No Patent Warranty.

 

Licensor makes no representation or warranty that the Product is free from any
infringement of any patent or proprietary rights of others, except that Licensor
is aware of no claim or charge of any such infringement.

 

  8. Indemnification and Limitation of Liability.

 

  (a) Licensee agrees to indemnify, to defend and to hold harmless Licensor from
claims of third persons either:

 

  (i.) proximately caused by the fault or negligence of Licensee, its officers,
employees or agents; or

 

  (ii.) which relates to any customer disputes or claims relating to the
marketing, sale, distribution, installation, training, or service of any Product
or the performance thereof, whether arising out of express or implied warranty;
or

 

  (iii.) which relates to any other failure by Licensee to comply with any terms
of this Agreement; or

 

  (iv.) which relates to any failure by Licensee or its sublicensees or agents
to comply with applicable laws and/or regulations in accordance with Section 12
hereof.

 

  (b) LICENSOR SHALL NOT BE LIABLE TO LICENSEE, LICENSEE’S CUSTOMERS, OR OTHER
PARTY FOR ANY LOSS, DAMAGE, OR INJURY WHICH RESULTS FROM THE USE OR APPLICATION
BY LICENSEE, LICENSEE’S CUSTOMER, OR ANY OTHER PARTY OF PRODUCTS DELIVERED TO
LICENSEE, LICENSEE’S CUSTOMER, OR OTHER PARTY, UNLESS THE LOSS OR DAMAGE RESULTS
DIRECTLY FROM THE INTENTIONALLY TORTIOUS OR FRAUDULENT ACTS OR OMISSIONS OF
LICENSOR. IN NO EVENT SHALL LICENSOR BE LIABLE TO LICENSEE OR ANY THIRD PARTY
FOR LOSS, DAMAGE, OR INJURY OF ANY KIND OR NATURE ARISING OUT OF OR IN
CONNECTION WITH THESE TERMS AND CONDITIONS, OR ANY AGREEMENT INTO WHICH THEY ARE
INCORPORATED, OR ANY PERFORMANCE OR

 

9



--------------------------------------------------------------------------------

NONPERFORMANCE UNDER THESE TERMS AND CONDITIONS BY LICENSOR, ITS EMPLOYEES,
AGENTS OR SUBCONTRACTORS, IN EXCESS OF THE NET ROYALTY PRICE PAID TO LICENSOR BY
LICENSEE OF THE PRODUCTS ACTUALLY DELIVERED TO LICENSEE’S CUSTOMERS OR OTHER
PARTY HEREUNDER. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY OR
ANY THIRD PARTY FOR INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES, INCLUDING, BUT
NOT LIMITED TO LOSS OF GOOD WILL, LOSS OF ANTICIPATED PROFITS, OR OTHER ECONOMIC
LOSS ARISING OUT OF OR IN CONNECTION WITH EITHER PARTY’S BREACH OF, OR FAILURE
TO PERFORM IN ACCORDANCE WITH ANY OF THESE TERMS AND CONDITIONS, OR THE
FURNISHING, INSTALLATION, SERVICING, USE OR PERFORMANCE OF ANY PRODUCTS PROVIDED
HEREUNDER, EVEN IF NOTIFICATION HAS BEEN GIVEN AS TO THE POSSIBILITY OF SUCH
DAMAGES. BOTH PARTIES HEREBY EXPRESSLY WAIVE ANY AND ALL CLAIMS FOR SUCH
DAMAGES.

 

  9. Confidentiality, Patent, Trademark and Maintenance Use, Infringement, and
Non Disclosure.

 

  (a) The Non Disclosure Agreement (“NDA”) previously entered into between the
parties, a copy of which is attached as Exhibit “B”, shall remain in force and
effect throughout the term of this Agreement and shall be binding upon the
parties hereto and incorporated herein by reference.

 

  (b) Each appointment to sell and/or license however described and entered into
by Licensee with a sublicense or agent to distribute or sell the Product shall
require such entity or person to become a party to and be bound by the NDA. In
addition, each party and sublicensees shall maintain as confidential all
confidential information disclosed to it which Licensor designates as
confidential pursuant to the provisions of the Non disclosure Agreement. In
addition, all sublicensees and agents shall be subject to the terms and
conditions of this Agreement. It shall be Licensee’s responsibility to enforce
the terms of the Agreement with sublicensees and agents, including sublicensees’
and agents’ obligation to only operate within the authorized Licensed
Territories. Licensee agrees that it will take necessary action to enforce this
provision, including the termination, as may be required, of sublicensees’ and
agents’ rights and privileges under its sublicense.

 

  (c) For a period of two (2) years from the date of disclosure to the other
party, both parties agree that they will not disclose to third parties the
Confidential Information, as hereafter defined, of the other without the other
party’s prior written permission. Confidential Information shall mean all
proprietary information and/or trade secrets (including but not limited to
Licensor’s customer information, Licensor Technology, and/or Licensor Patent
Rights) regardless of the form in which it is transmitted, which (a) if
disclosed in

 

10



--------------------------------------------------------------------------------

tangible form bears a legend indicating that it is confidential or proprietary;
or (b) if disclosed orally or visually only, is identified as confidential or
proprietary at the time of disclosure and is documented as such in writing and a
non-confidential written summary of the disclosure is provided to the other
party within thirty (30) days of the date of disclosure. Confidential
Information will only be used by the parties in furtherance of this business
relationship. Licensee agrees not to use any Confidential Information to solicit
or develop business directly with Licensor’s customers. The foregoing
obligations not to disclose Confidential Information shall not apply with
respect to a party’s Confidential Information that:

 

  i. was in the possession of or known by the other party without an obligation
of confidentiality prior to receipt from the disclosing party;

 

  ii. is or becomes general public knowledge through no fault or acts of the
other party;

 

  iii. is or becomes lawfully available to the other party from a third party
which, to the other party’s knowledge, is not subject to an obligation of
confidentiality;

 

  iv. is independently developed by the other party without use of any
Confidential Information; or

 

  v. the other party is advised by counsel is required to be disclosed to any
governmental agency or pursuant to any law, code or regulation, provided the
disclosing party notifies the other party in writing as soon as it becomes aware
of the disclosure requirement so as to afford the other party every opportunity
to take whatever steps it deems necessary to protect the confidentiality of the
information. In the event that Licensor determines that it must file this
Agreement as an exhibit to any registration statement it files with the U.S.
Securities and Exchange Commission (the “SEC”), confidential treatment for the
filing will permit Licensee to review and approve the portions of this Agreement
for which Licensee’s confidential information is disclosed and prior to the
filing.

 

  (c) PATENT AND TRADEMARK VALIDITY, MAINTENANCE AND USE:

 

  i. Licensee and its approved sublicensees shall not contest the validity of
any U.S. patents or trademarks or patents or trademarks issued in any country
listed on Schedules A, B, or C coming within the scope of Licensor Patent Rights
and Licensor Trademark Rights in court or in arbitration on any grounds on which
the U.S. Patent and Trademark Office or other applicable government patent
and/or trademark office would be likely to grant reexamination.

 

11



--------------------------------------------------------------------------------

  ii. Licensor shall continue to pursue at its expense applying for, obtaining
and maintaining patents and trademarks in the United States, Pakistan and the
U.A.E. coming within the scope of Licensor Patent Rights and Licensor Trademark
Rights. Licensee agrees to take any and all steps within its power to maintain,
protect and preserve Licensor Patent Rights and Licensor Trademark Rights on
behalf of and in the name of Licensor.

 

  (d) INFRINGEMENT:

 

  i. If any infringement or threatened infringement of Licensor Technology,
including Licensor Patent Rights, and of Licensor Trademark Rights comes to the
knowledge of Licensee or its sublicensees, Licensee will promptly notify
Licensor in writing, giving full particulars thereof.

 

  ii. If an infringement or threatened infringement of Licensor Technology,
including Licensor Patent Rights, and of Licensor Trademark Rights comes to the
knowledge of Licensor, Licensor will promptly notify Licensee in writing, giving
full particulars thereof.

 

  iii. In the event of any alleged infringement by a third party’s unauthorized
use of the Licensed Technology or by the unauthorized making, using or selling
of Licensed Products, Licensor shall have the right and obligation to sue such
infringer(s) in its own name and the right, at its option, to join Licensee or
its sublicensee as plaintiffs in the litigation, if necessary under applicable
law to enforce Licensor’s rights.

 

  iv. The parties agree to cooperate in the investigation of any alleged
infringement by a third party, and agree to cooperate in any such legal action
or proceeding.

 

  v. Should a third party claim of infringement result in a court decision
unfavorable to Licensor Technology, including Licensor Patent Rights, then
Licensee shall have the right to terminate this Agreement upon written notice to
Licensor.

 

  (e) NON-DISCLOSURE: In addition to all other covenants and agreements
regarding confidentiality, Licensee covenants that it will not disclose to any
person, nor shall it allow to be disclosed to any entity or person, any
information pertaining to the design, construction methods, construction
materials, or sources for said materials, or any other detail of the Products or
any other components of the Products, Licensor Technology, Licensor Patent
Rights, or Licensor Trademark Rights. Licensee also covenants that it will use
due diligence to insure that no employee, associate, contractor, customer, or
any other person discloses any information pertaining to the design,
construction methods, construction materials, or sources for said materials, or
any other detail of the Products, Licensor Technology, Licensor Patent Rights,
or Licensor Trademark Rights.

 

12



--------------------------------------------------------------------------------

  10. Insurance.

 

Licensee agrees to maintain during the term hereof liability insurance for
personal injury and property damage, including products liability and
contractual coverage, as set forth herein. Coverage for personal injury shall be
not less than one million dollars (U.S. $1,000,000) annual aggregate liability.
Coverage for property damage shall be not less than five hundred thousand
dollars (U.S. $500,000) per occurrence. Such liability insurance obtained by
Licensee shall include Licensor as an additional named insured by endorsement,
provided it is at no cost to Licensee. Licensee shall supply Licensor with a
Certificate of Insurance upon written request by Licensor.

 

  11. Force Majeure.

 

Neither party hereto shall be liable for any delay arising from circumstances
beyond its control including (but not limited to) acts of God, war, riot or
civil commotion, industrial dispute, fire, flood, drought, shortage of material
or labor or act of government, provided that the party seeking to be excused
shall make every reasonable effort to minimize the delay resulting therefrom.
Each party shall keep the other fully informed of any such circumstances. In the
event of any event which keeps Licensee from manufacturing for more than six (6)
weeks shall be deemed a period of disability, during which time Licensor may
utilize alternative manufacturing sources or manufacturers to meet its needs or
the needs of its distributors and/or customers. Upon Licensee’s notification to
Licensor in writing that it is able to resume manufacturing of the Product, the
disability shall be lifted and the terms of this agreement regarding
manufacturing shall resume. All other terms of the agreement shall not be
affected under the disability.

 

  12. Government Regulations.

 

  (a) Licensee shall comply with all laws and regulations of all applicable
jurisdictions relating to the manufacture, sale and distribution of the
Products.

 

  (b) This Agreement shall be subject to all United States laws and regulations
now or hereafter in effect applicable to the subject matter hereof. The Export
Administration Regulations of the United States Department of Commerce prohibit,
except under an individual validated license, the exportation from the United
States of technical data relating to certain commodities (listed in the Export
Administration Regulations, unless the exporter (under this Agreement, Licensor)
has received certain assurances from the foreign importer. Licensee acknowledges
that it has received a copy of the current Export Administration Regulations of
the United States Department of Commerce and has access to Supplementary
Bulletins from the United States Department of Commerce. Licensee agrees to
comply with all applicable Export Administration Regulations of the United
States Department of

 

13



--------------------------------------------------------------------------------

Commerce, and hereby gives to Licensor the assurances called for in Part 779.4
of such Export Administration Regulations. Licensee further warrants that it
will not export or re-export, directly or indirectly, any Products to embargoed
countries, including, but not limited to, Cuba, Libya, North Korea, Iran, Iraq,
Sudan and Syria. Diversion of Products contrary to U.S. law is prohibited.

 

  (c) If the terms of this Agreement are such as to require or make it
appropriate that this Agreement or any part of it be registered with or reported
to any national or supranational agency in any area in which Licensee will do
business hereunder, Licensee will, at its expense, promptly undertake such
registration or report. Licensee will supply prompt notice and appropriate
verification of any such registration or report and any agency ruling resulting
therefrom.

 

  13. Termination.

 

  (a) If either party hereto shall breach this Agreement, the other party may
give the defaulting party written notice of such default. If the defaulting
party shall fail or refuse to remedy such default within thirty (30) days from
the date of said notice, this Agreement may be terminated by a second written
notice and said termination shall be effective as of the date of the second
notice of default. Such termination shall be without prejudice to any other
rights or claims the aggrieved party may have against the defaulting party.
Defaults under this Agreement shall be deemed to include, but shall not be
limited to:

 

  (i) material failure by either party to fulfill any of its obligations under
this Agreement;

 

  a. an adjudication of bankruptcy of either party under any bankruptcy or
insolvency law;

 

  b. the commission by either party of a receiver for business or property, or
the meaning of any general assignment for the benefit of creditors; or

 

  c. without the prior consent of Licensor, sale by Licensee of substantially
all of its assets or sale or other transfer of controlling interest in the
ownership of Licensee.

 

14



--------------------------------------------------------------------------------

  (b) In addition, either party may, immediately upon notice, terminate this
Agreement in its entirety or with respect to any particular license or right
granted hereunder if:

 

  i. Such termination is necessary to comply with an order or official request
of the government of the terminating party, or

 

  ii. Normal conduct of the business of the other party as a private enterprise
ceases or is substantially altered as a consequence of action taken by
governmental or other authority.

 

  (c) Licensor may, immediately upon notice, terminate this Agreement in its
entirety or with respect to any particular license or right granted by it
hereunder if by law or regulation of the government of the Pakistan, the U.A.E.
or any political entity, Licensee is disabled from making the payments to
Licensor which it is required to make under this Agreement, and such disability
continues for more than thirty (30) days.

 

  14. Amendments.

 

No provision of this Agreement may be amended, revoked or waived except by a
writing signed by a duly authorized representative of each of the parties
hereto.

 

  15. Assignment.

 

Except as otherwise provided herein, this Agreement shall not be assignable by
Licensee. Licensee shall have the right to transfer all or any part of its
rights and obligations hereunder to any wholly-owned affiliate of Licensee,
provided, however, that such affiliate shall agree in advance in writing to be
bound by all the terms of this Agreement and that Licensee agrees to guarantee
the obligations hereunder of such assignee.

 

  16. Notices.

 

Any notice required to be given hereunder shall be deemed sufficient and
delivery shall be deemed complete if sent by registered Air Mail or confirmed
telex to the following addresses:

 

To Licensor:   E Med Future, Inc.     794 Morrison Rd     Columbus, Ohio 43230  
  Attention: Dane Donohue To Licensee:   IT DEVELOPMENT SOLUTIONS, INC.     498
Palm Springs Drive     Suite 320     Altamonte Springs, Fl 32701     Attention:
Patrick Downs, President

 

  17. Governing Law.

 

This Agreement and the relationship of the parties hereto shall be governed in
all respects by the laws of the State of Ohio, United States of America, except
that questions affecting the validity, construction and effect of any patent
shall be

 

15



--------------------------------------------------------------------------------

determined by the law of the country in which the patent has been granted. In
the event of any controversy between the parties respecting the interpretation
or application of the terms of this Agreement, the English language version of
this Agreement shall be controlling.

 

  18. Resolution of Disputes.

 

  (a) All disputes and controversies between the parties hereto of every kind
and nature arising out of or in connection with this Agreement as to the
existence, construction, validity, interpretation or meaning, performance,
nonperformance, enforcement, operation, breach, continuation, or termination of
this Agreement shall be resolved as set forth in this Section 18.

 

  (b) Either party to this Agreement may within fifteen (15) days after a
dispute or controversy arises submit any dispute or controversy hereunder in
writing for resolution by a senior executive officer of the highest executive
level for each of the parties. If such persons cannot resolve the dispute or
controversy within thirty (30) days, then the dispute or controversy may be
submitted to binding arbitration should all parties agree to a course of
arbitration pursuant to the following procedure.

 

  (i.) The dispute or controversy shall be submitted to a single arbitrator with
experience in international high medical technology commercial matters to be
chosen by the senior executive officers at the highest executive level for each
of the parties within thirty (30) days after the conclusion of the mediation
provided for above. If senior executive representatives of the disputing parties
cannot within such time agree on an arbitrator, the arbitrator shall be chosen
under International Chamber of Commerce procedures from its panels of
arbitrators with international high medical technology commercial experience.

 

  (ii.) The arbitration hearing shall be held in New York, New York, United
States of America, or at such other place as the parties and the arbitrator
agree, within thirty (30) days after the dispute is submitted to an arbitrator.
The Arbitration Rules of the International Chamber of Commerce, or such other
rules and procedures as the arbitrator may determine, shall be utilized in the
arbitration proceedings. The arbitration hearing shall be conducted in the
English language.

 

  (iii.) The arbitration hearing shall be concluded in not more than three (3)
days unless otherwise ordered by the arbitrator. The award on the hearing shall
be made within thirty (30) days after the close of the submission of evidence at
or in connection with the hearing.

 

  (iv.) An award rendered by the arbitrator appointed pursuant to this Agreement
shall be final and binding on the parties to such proceeding. The award shall be
enforceable under the June 10, 1958 Convention on the Recognition and
Enforcement of Foreign Arbitral Awards, or its latest revision thereof. Judgment
on such award may be entered by any of the disputing parties in the highest
court having jurisdiction in any country.

 

16



--------------------------------------------------------------------------------

  (v.) The provisions of this Section 18 of this Agreement shall be a complete
bar and defense to any suit, action or proceeding instituted in any court or
before any administrative tribunal with respect to any dispute or controversy
arising out of or in connection with this Agreement. The arbitration provisions
of this Agreement shall, with respect to any such dispute or controversy,
survive the termination or expiration of this Agreement.

 

  (vi.) Nothing contained in this Section 18 shall give the arbitrator selected
hereunder any authority, power or right to alter, change, amend, modify, add to,
or subtract from the provisions of this Agreement. Rather, the arbitrator shall
endeavor to interpret the provisions of this Agreement so as to carry out its
terms with reference to any dispute submitted for arbitration.

 

  (vii.) The parties shall each bear all of their respective arbitration costs
and expenses, provided, however, that the parties shall share equally the costs
and expenses of the arbitrator.

 

  (viii.) The failure or refusal of any party hereto to submit to arbitration in
accordance with this Agreement shall permit either party to file suit in the
appropriate state court of the State of Ohio, United States or in Federal Court
within Ohio, United States.

 

  19. Severability:

 

If any term of this agreement is deemed void, the remainder of the agreement
shall remain in full force as if the entire agreement was deemed valid.

 

  20. Headings

 

This Agreement may be executed in any number of original counterparts, each of
which when executed and delivered will be deemed to be an original and all of
which taken together will constitute but one and the same instrument. Headings
in this Agreement are included for convenience of reference only and will not
constitute a part of this Agreement for any other purpose.

 

  21. Entire Agreement.

 

This Agreement, including the Non Disclosure Agreement attached hereto as
Exhibit “A” and incorporated herein by reference, represents the entire
agreement and understanding of the parties hereto with respect to the subject
matter hereof and supersedes all other prior agreements, understandings and
communications, whether oral or written.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers as of the day and year first herein written.

 

E MED FUTURE, INC.

By:

 

/s/ D. Dane Donohue

--------------------------------------------------------------------------------

   

D. Dane Donohue, Executive Vice President

ITDEVELOPMENT SOLUTIONS, INC.

By:

 

/s/ Patrick Downs

--------------------------------------------------------------------------------

   

Patrick Downs, President

 

18



--------------------------------------------------------------------------------

EXHIBIT “A”

 

UNITED STATES PATENT RIGHTS

 

Patent No.


--------------------------------------------------------------------------------

   Issued


--------------------------------------------------------------------------------

   Expires


--------------------------------------------------------------------------------

   Serial No.


--------------------------------------------------------------------------------

   Filed


--------------------------------------------------------------------------------

 

INTERNATIONAL PATENT RIGHTS

 

Country


--------------------------------------------------------------------------------

   Filing Date


--------------------------------------------------------------------------------

   Patent No.


--------------------------------------------------------------------------------

   Expiration Date


--------------------------------------------------------------------------------

 

TRADEMARKS

 

Trademark

--------------------------------------------------------------------------------

   Country


--------------------------------------------------------------------------------

NEEDLEZAP

   United States of America



--------------------------------------------------------------------------------

EXHIBIT “B”

 

NON-DISCLOSURE, NON-COMPETE,

CONFIDENTIALITY AND

NON-CIRCUMVENTION AGREEMENT